UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6686



NOEL EDWARD PLUNKETT,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES BUREAU
OF PRISONS; C. F. FLOYD, Warden; M. D. BELL,
Associate Warden; L. E. RAINWATER, Associate
Warden; ROLAND E. WILLIAMS, former Health
Services Administrator; A. BALINAO, Health
Service Administrator; BERNARDO PARINA, Chief
Medical Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-00-24)


Submitted:   September 28, 2001           Decided:   October 17, 2001


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noel Edward Plunkett, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Noel Edward Plunkett appeals from the district court’s order

accepting the recommendation of the magistrate judge.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Plunkett v. United States, No. CA-00-24 (D.S.C.

Mar. 26, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2